FILED
                             NOT FOR PUBLICATION                            JUN 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KRIKOR GUZELIAN,                                 No. 11-71295

               Petitioner,                       Agency No. A078-440-630

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Krikor Guzelian, a native and citizen of Lebanon, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Singh v. INS, 134 F.3d

962, 966 (9th Cir. 1998), and we deny the petition for review.

      Guzelian does not challenge the agency’s dispositive finding that his asylum

application was time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived). We reject Guzelian’s humanitarian asylum contention because it is

foreclosed by the agency’s time-bar determination.

      Substantial evidence supports the agency’s finding that Guzelian failed to

establish past persecution because Guzelian failed to show the harm he suffered

during the civil war in Lebanon occurred, even in part, on account of a protected

ground. See Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally

is not available to victims of civil strife, unless they are singled out on account of a

protected ground.”); cf. Baballah v. Ashcroft, 367 F.3d 1067, 1077 (9th Cir. 2004)

(requisite nexus established based on both petitioner’s belief and persecutor’s use

of derogatory slur). Substantial evidence also supports the agency’s finding that

Guzelian failed to establish that he more likely than not would be persecuted upon

his return to Lebanon. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001)

(petitioner’s return trips and similarly-situated family members’ continued




                                            2                                     11-71295
presence in country undermined claim of fear of future persecution for purposes of

withholding). Accordingly, Guzelian’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Guzelian failed to establish it is more likely than not he will be tortured if

returned to Lebanon. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.

2005). Guzelian fails to overcome the presumption that the agency reviewed the

evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                           3                                     11-71295